PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/120,309
Filing Date: 14 May 2014
Appellant(s): WILEY et al.



__________________
John Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
2/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants assert that the broad disclosure of Davis does not render obvious the claimed invention. Appellants assert that there are numerous delivery methods and therapeutics and Davis only provides them as potential possibilities using permissive language. Appellants assert Davis is too broad to read on the specific method which requires systemic administration of therapeutic-bearing nanoparticles to subjects having neurological bran disorders across the BBB. 
The examiner stands by his rejection, Davis clearly teaches the same nanoparticle, delivered in the same manner to the same patient population. Simply because other conditions, routes of administration and patient populations are disclosed does not discredit or teach away from the solution claimed. Davis teaches nanoparticles delivered in the same systemic manner (oral) to the same patient population, subjects in need of treatment or diagnosing a disorder of the brain (Davis teaches mental disorder). The only missing element Davis does not teach is the specific linker nitrophenyl boronic acid. However, once the secondary reference Lam is considered it would have been obvious to one of ordinary skill substitute the phenyl boronic acid with nitro-phenyl boronic acid and expect similar results. 


	Appellants assert that the offices reasoning that a person of ordinary skill upon reading Davis would necessarily know to deliver nanoparticles across the BBB because it is the only way to treat a mental disorder is mistaken. Appellants assert they have now provided evidence from declaration by Davis on 8/27/2020 explaining why one of ordinary skill would not expect delivery across the BBB to a subject having neurological brain disorder by a therapeutic in enhanced levels. Appellants also assert that a fair reading of Davis would suggest to them that therapeutics can be delivered systemically or directly to the CNS. Appellants reason that since there are well known problems with crossing the BBB one of ordinary skill would not have selected systemic administration but direct administration to the CNS. Appellants also assert that some therapeutics can cross the BBB and treat mental disorders without the need for enhanced delivery. Appellants assert the new arguments refute the prima fascia case of obviousness that one of ordinary skill in the art would have a reasonable expectation of success. Appellants believe this is because skilled artisans would not have believed nanoparticles could be systemically delivered and act to enhance delivery across the BBB.
	The examiner has considered appellants response but does not find it persuasive for one simple reason, the claimed route of administration through the BBB can be met inherently. As noted in previous actions Davis is silent with respect to delivering the therapeutic across the BBB using the nanoparticles taught within. However, since Davis discloses nanoparticles within the scope of the pending claims delivered in the same systemic manner (Davis teaches oral) to the same patient population (subjects in need of treatment or diagnosing a disorder of the brain) the limitation is met. As noted in the treating mental disorders, considered to read on treating a neurological disorder of the brain. Additionally, the claimed treatment of neurological disorders is obvious once the secondary reference Pratt is considered. Pratt teaches nanoparticles containing dopamine were useful in treating nervous system disorders including traumatic brain injury, cancer and Alzheimer’s. Since the nanoparticle is the same and delivered in the same manner to the same patient population it will also deliver a payload molecule across the BBB and to brain parenchyma in the same manner recited in the claims. Appellants claimed route of administration to the brain parenchyma is the natural result of following the teachings of Davis. One such payload compound disclosed by Davis is Cu-64, an element recited in claim 54 as capable of crossing the BBB. Thus, contrary to appellants argument one of ordinary skill would have a high expectation of success in using the nanoparticles of Davis to treat the conditions said to be treatable within. Appellants reasoning that they have discovered a purportedly undiscovered pathway for this known nanoparticle used to treat the same conditions does not lead to a patentable distinction from the prior art of record. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established, Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

As noted in the previous office action filed 5/3/2016 the two are not patentably distinct from each other because the artisan practicing the method of the instant claims would find it obvious to obtain the patented nanoparticle and method of the patent.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES W ROGERS/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.